DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-3, 6, 11-13, 24, 26, 30, 32-33, 48, 85-86, 102, 114, 122 and 125-126 are pending.

Restriction/Election
Applicant’s election without traverse of Group 1 in the reply filed on November 17, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 85-86, 102, 114, 122 and 125-126 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.
Applicant’s election without traverse of Igf2r as the imprinted promoter in the reply filed on November 17, 2021 is acknowledged.  The search for prior art has been extended to include the Snrpn promoter and the Igf2/H19 reciprocally imprinted promoters. 
Accordingly, claims 1-3, 6, 11-13, 24, 26, 30, 32-33 and 48 are examined herein. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the nucleic acid or vector of claim 3" in line 1.  Neither claim 3, nor claim 1 from which it depends, recites “vector”.  Thus, there is insufficient antecedent basis for this limitation in the claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (Lin et al., J of Cellular Biochemistry (2015), 116: 1113–1120; published online December 23, 2014) and evidenced by Kratzer (Kratzer et al.,  Journal of Virological Methods 93 (2001) 175– 179).  

Regarding claims 1 and 13, Lin teaches an Igf2r promoter operably linked to the luciferase gene (i.e. a reporter molecule) (Figure 4F).  Lin teaches that Igf2r is typically imprinted in mice (page 114, paragraph 1).  Thus Lin teaches the Igf2r promoter is a mammalian imprinted gene 
However, Kratzer illustrates that luciferase fluorescence can be imaged in individual human A549 cells (i.e. mammalian cells) (Figure 1).  Therefore the nucleic acid taught by Lin inherently includes a reporter molecule that is detectable in individual mammalian cells.


Claim(s) 1, 2 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nie (Nie et al., Molecular Cancer (2012), 11:86, 1-10).  Claim 2 is evidenced by Jones (Jones and Lefebvre, Dev Biol. (2009); 336(1): 42–52.)

Regarding claim 1, Nie teaches the adenovirus Ad315-EGFP (Figure 1).  Nie teaches that Ad315-EGFP contains the coding sequences (i.e. nucleic acids) for the H19 enhancer, DMD site, H19 promoter and EGFP (i.e. a reporter molecule) (page 8, paragraphs 4-5; Figure 1).  Nie teaches that DMD is a “DNA differentially methylated domain” that, together with their associated promoters and enhancers, regulates the H19 and IGF2 genes (paragraph spanning pages 1-2).  Nie also teaches that IGF2 and H19 are reciprocally imprinted (paragraph spanning pages 1-2); therefore, Nie teaches the H19 promoter is an imprinted gene promoter.  Nie also teaches that IGF2 imprinting occurs in mouse and human (i.e. mammals).  Finally, Nie teaches that EGFP fluorescence can be seen in individual HCT-8 and HT-29 cells (i.e. mammalian cells, table 1) transfected with Ad315-EGFP that have lost imprinting (Figure 2a), indicating that the H19 promoter and EGFP are operably linked.

Regarding claim 2, Nie teaches that “genomic imprinting is an epigenetic modification of a gene based on its parental origin, which results in monoallelic expression.”  (Page 1, paragraph 2).  
However, Jones teaches an imprinted domain located close to the telomeric end of mouse chromosome 7 contains two differentially methylated regions (DMRs) which inherit their DNA methylation imprints directly from one of the parental germlines (i.e. parent-of-origin) (page 2, para 2).   Jones also teaches methylation of the imprinting centre 1 (IC1, or H19 DMR), located 2.3 kb upstream of the maternally expressed H19, spreads to the H19 promoter (page 2, para 2).  Jones also teaches CTCF binds to the unmethylated maternal IC1 to insulate Igf2 and Ins2 (page 2, para 2).  Taken together, it is apparent that the CTCF-binding DMD region recited in Nie is the IC1, H19 DMR region of Jones.  Therefore, the enhancer-DMD-H19 promoter nucleic acid construct taught by Nie inherently contains a parent-of-origin DMR.

Regarding claim 13, Nie teaches EGFP (i.e. a fluorescent protein) as described above for claim 1.


Claims 1, 2, 3, 6, 11, 13, 26, 30 and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaudet (WO 00/79264 A1, published December 28, 2000).   Claims 1, 2, 3, 6, 11 and 13 are evidenced by Nie (Nie et al., Molecular Cancer (2012), 11:86, 1-10).  

Regarding claim 1, Beaudet teaches an Ag-EGFP KI allele (i.e. a nucleic acid) (Figure 8, bottom), which consists of the coding sequence for agouti (Ag) and EGFP (i.e. reporter molecules) Snrpn locus (Figures 1 and 8; page 9, lines 18-20).  Beaudet teaches that the Ag and EGFP were placed under the control (i.e. operably linked) of the Snrpn promoter (page 9 lines 18-20).  Beaudet further teaches the human and mouse (i.e. mammalian) Snrpn loci “are associated with a CpG island that encompasses the promoter and is heavily methylated exclusively on the maternal, silenced chromosome.”  (Page 1, lines 29-31).  Beaudet also teaches the Snrpn promoter is associated with an imprinting center (IC) (page 2, line 18).  Thus, the Ag-EGFP KI allele constitutes a nucleic acid with a sequence that encodes a reporter molecule operably linked to a mammalian imprinted gene promoter.  
Beaudet is silent on whether the marker EGFP can be detectable in individual mammalian cells.  
However, Nie teaches that EGFP expressed under the control of the human H19 promotor is capable of being visualized (i.e. detectable) in human cultured cells (i.e individual mammalian cells) (Figure 2a).  Thus the Ag-EGFP KI allele nucleic acid taught by Beaudet inherently contains a reporter molecule that is detectable in individual mammalian cells.

Regarding claim 2, the specification indicates that “the term ‘differentially methylated region’ (DMR) refers to a region of genomic DNA that is differentially marked by DNA methylation (has a different methylation pattern) in two or more settings.” ([0097]).  The specification further indicates that “the methylation level within the region differs depending on whether it is in the paternal or maternal chromosome.  Such a DMR may be referred to as a parent-of-origin DMR.” ([0097]).  
Beaudet teaches the CpG island that encompasses the Snrpn promoter is highly methylated exclusively on the maternal chromosome.  Thus the Snrpn promoter comprises at least a portion of a region (i.e. the CpG island) that is differentially methylated based on its parent-of-origin. 

Snrpn promoter and 3’ side of EGFP coding sequence that are homologous to the corresponding sequences on the homologous chromosome (Figure 8).  

Regarding claim 6, the specification indicates that two regions or positions are “in the proximity of” each other when the distance between them is no more the 20 kb ([0083]).  The specification also indicates that “gene body” refers to the portion of a gene that is transcribed and goes from the transcriptional start site to the transcriptional stop site ([0076]).
Beaudet teaches the Snrpn gene contains 10 exons encoding two open reading frames (i.e. a gene body): a small open reading frame extends from exon 1-3, and a large open reading frame is initiated in exon 4 (paragraph spanning pages 50-51; Figure 8, top).  Beaudet teaches that the Snrpn promoter-Ag-EGFP nucleic acid within about 4 kb (i.e. in the proximity to) of exon 4 (i.e. gene body) (Figure 8).

Regarding claim 11, Beaudet teaches the imprinted promoter is the Snrpn promoter (i.e. from the Snrpn gene), as described above for claim 1.

Regarding claim 13, Beaudet teaches EGFP (i.e. a fluorescent protein) as described above for claim 1.

Claim 26, recites “A cell comprising a nucleic acid . . . wherein the nucleic acid is integrated into the genome of the cell.”   The limitation “the nucleic acid is integrated into the genome of the 
	Regarding claim 26, Beaudet teaches an Ag KI allele comprising the agouti cDNA (i.e. a sequence that encodes a reporter molecule) under the control (i.e. operably linked) of the Snrpn promoter (i.e. a mammalian imprinted gene promoter) (Figure 1).  Beaudet teaches mouse ES cells containing the Ag KI allele as confirmed by Southern Blot (page 52, lines 7-9; Figure 1A-B).  

Regarding claim 30, Beaudet teaches the Snrpn promoter is an imprinted promoter operably linked to the agouti and EGFP as described above for claims 1 and 26.

Regarding claim 48, the specification describes “aberrant DNA methylation” as one or more regions of DNA is detectably different from a control level typically found in normal cells” ([0049]).  Beaudet teaches Snrpn-Ag knock-in female mice mutagenized with ENU and mated to male wildtype mice (Figure 5b).  Beaudet teaches the recovery of one mutant mouse offspring (i.e. mammalian cells) with a tan coat color indicating different methylation status of the Snrpn-Ag locus (Example 5, especially page 57, lines 3-8).  Beaudet confirms the lack of methylation (i.e. aberrant DNA methylation) of the maternally inherited knock-in fusion allele (page 52, lines 9-10; Figure 7).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Beaudet (WO 00/79264 A1, published December 28, 2000).  Claim 32 is evidenced by Nie (Nie et al., Molecular Cancer (2012), 11:86, 1-10).  

Regarding claim 33, the teachings of Beaudet are recited above as applied to claim 26.  
Beaudet also teaches a variety of reporter molecules can be used, including enhanced green fluorescent protein (EGFP) (paragraph spanning pages 16-17) and gives an example of an Ag-EFGP KI allele (Figure 8). 
Snrpn promoter in the genome of a cell.  One would have been motivated to use EGFP as a reporter molecule to easily monitor expression at the cellular level in real time.

Regarding claim 32, Beaudet is silent on whether the reporters that can be used are also detectable in individual cells.  
However, Nie teaches that EGFP expression is detectable individual cells (Figure 2).  
Thus the teachings of possible reporter molecules by Beaudet include at least one reporter that is detectable in individual cells.  The obviousness of using a reporter like EGFP that is detectable in individual cells is described above for claim 33.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Beaudet (WO 00/79264 A1, published December 28, 2000) as applied to claim 1 above, further in view of NCBI (NCBI Accession AF332579.1, published July 26, 2001. https://www.ncbi.nlm.nih.gov/nuccore/AF332579.1 retrieved from internet [retrieved Feb 16, 2022]).

Regarding claim 12, the teachings of Beaudet are recited as applied to claim 1 above.  Beaudet also teaches the Snrpn gene contains two open reading frames: 1) a small open reading 
However, NCBI teaches Accession AF332579.1 contains nucleic acid sequences that are 100% identical to SEQ ID NOs 1 and 2 (see NBCI BLAST alignments, pages 16-19).  Furthermore, NCBI teaches the nucleic acid sequence corresponding to SEQ ID NO 1 includes a small portion of Snrpn exon 1 and the sequence upstream of exon 1 (nucleotides 67801-68084).
It would have been obvious for one skilled in the art to substitute SEQ ID NO 1 in place of the Snrpn promoter in the Ag-EGFP KI allele nucleic acid taught by Beaudet because it would have amounted to a simple substitution of one known Snrpn promoter sequence for another by known means to yield predictable results.  NCBI teaches that a sequence corresponding to SEQ ID NO 1 contains the sequence upstream of the first exon of the Snrpn locus.  One would have recognized SEQ ID NO 1 as a promoter sequence given the knowledge in the art regarding the relative positions of promoters and first exons.  Accordingly, it would have been predictable that SEQ ID NO 1 could be operably linked to the cDNA of Ag and EGFP to drive expression given its recognition as a promoter sequence.


Claims 3, 6, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nie (Nie et al., Molecular Cancer (2012), 11:86, 1-10) as applied to claim 1 above, further in view of Beaudet (WO 00/79264 A1, published December 28, 2000).

Regarding claim 3, the teachings of Nie are recited as applied to claim 1 above. Briefly restated here, Nie teaches an adenovirus vector containing the H19 enhancer, DMD site, H19 
Nie does not teach homology arms 5’ of the H19 promoter sequence of 3’ of the reporter molecule to target the construct to a target location in the mammalian genome.
Beaudet’s teachings are recited above as applied to claim 1 and claim 26.  Beaudet also teaches nucleic acid sequences homologous to a target site in the Snrpn locus (i.e. a target location in a mammalian genome) 5’ of the agouti cDNA and 3’ of a Neomycin resistance gene (i.e. 3’ of the sequence that encodes a reporter molecule) (Figure 1).  Beaudet teaches integration of agouti reporter gene into the genome of ES cells for the purpose of monitoring changes in methylation patterns and gene expression in transgenic mice (Example 2, Figures 1-3).  Beaudet also teaches that the frequency of homologous recombination increases as the length of the shared nucleotide sequences increase (sentence spanning page 10-11).  Beaudet also teaches “certain advantages will be gained by positioning the coding nucleic acid segment under the control of a recombinant or heterologous promoter, which refers to a promoter that is not normally associated with a nucleic acid sequence in its natural environment (page 20, lines 11-14).  Beaudet also teaches that the heterologous promoters can include those isolated from viral, prokaryotic or eukaryotic cells (page 20, lines 16-17).
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the homology arms taught by Beaudet on the 5’ and 3’ end of the DMD-H19promoter-EGFP construct of Nie because it would have amounted to a simple combination of known nucleic acid elements by known means to yield predictable results.  Both Nie and Beaudet teach monitoring of imprinting in cells or organisms using an imprinted mammalian promoter and 

Regarding claim 6, Beaudet teaches a target location between exons 2 and 4 of the Snrpn locus (i.e. gene body) (Figure 1).  It would have been obvious to one skilled in the art to target an imprinted promoter and reporter molecule to the gene body or near a promoter because it would amount to a combination of known sites and known targeting constructs by known means to yield predictable results.  One would have been motivated to do so in order to monitor the effect of imprinting by different regulatory and coding gene elements.

Regarding claim 24, Beaudet teaches embryonic stem (ES) cells transformed with the nucleic acids containing homology arms.  (page 52, lines 1-3).  It would have been obvious to have transformed the ES cells with an H19promoter-EGFP construct containing homology arms as it would have amounted to the combination of known elements by known techniques to yield predictable results.  One would have been motivated to introduce the targeting cassette into the ES cells for the purpose of integrating the cassette in to the genome of cells for monitoring of methylation in vivo during tissue development.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6, 11-13, 24, 26, 30, 32-33 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,023,922 B2.   Claims 1-3, 6, 11-13, 24 and 32 are rejected further in view of Nie (Nie et al., Molecular Cancer (2012), 11:86, 1-10).  
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claims 26, 30 and 33, patented claims 1-20 recite methods of detecting the methylation state of the cell using a cell comprising a nucleic acid comprising the Snrpn promoter (i.e. mammalian imprinted promoter) operably linked to a reporter molecule and wherein the nucleic acid is integrated into the genome of the cell.  
Regarding claims 1-3, 6, 11-13, 24, patented claim 3 recites wherein the reporter molecule is fluorescent protein or luciferase.  Nie teaches that fluorescent proteins, like EGFP, are detectable in single cells as described in the 102 rejection above.  It would have been obvious to use a reporter molecule that is detectable in individual cells, like EGFP, as it would amount to a simple substitution of one marker protein for another to yield predictable results.  
Regarding claim 12, patented claim 2 recites wherein the promoter is SEQ ID NO 1 or 2, which are the same sequences as SEQ ID NO 1 and 2 in the present application.  
Regarding claims 3, 6 and 24, as discussed above, a broadest reasonable interpretation of homology arms is any sequence that is homologous to a region in a genome of a target cell.  As mammalian cells are normally diploid or polyploid, the integrated construct containing the Snrpn promoter linked to a fluorescent protein recited in patented claim 3, would necessarily have nucleic acids on the 5’ side and 3’ side that are homologous to the corresponding sequences on the homologous chromosome.
Regarding claim 48, patented claim 17 recites a method of evaluating the effect an agent has on the methylation state of a DNA region.  It would have been obvious to use a cell that has aberrant 
Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHERINE A KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636